DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has amended the claims to require the preliminary coating process on the substrate and then print the object on the substrate.
This will be addressed in the new rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Berben et al, WO 2016/124432 (already of record) in view of Wu US Patent Publication 2008/0128286.
Regarding claims 1 and 15, Berben teaches a method for making a 3D printed item (page 1, lines 2-7) comprising 3D printed material comprising a thermoplastic material (page 3, lines 2-6) in a printing stage where FDM printing occurs (page 4 lines 9-24), the 3D item comprising an item surface (210) which is at least partly provided with a powder coating is applied on a coating stage (post treatment stage teaches treating the outer layer by coating page 8 line 9 to page 9 line 30).
Berben does not explicitly state that he coating structure is a powder, but implicitly teaches this action through the state of the art descriptions of the coating process. Berben teaches that the materials utilized in the FDM method are powders and or liquids (page 7) and that the 3D printing can occur through conventional means and sometimes with a partial fill and then curing the outer layers. While there is not an explicit teaching that the coating material is a powder it is directly taught that using powdered materials for the FDM is conventional within the normal use as well as the use of the apparatus utilized by Berben.
It is therefore the Examiner's stance that there is an implicit teaching of utilizing a powder as the coating that is described in the post treatment stages. In the alternative use of a powder as a post treatment coating is a simple substitution of one known element for another in the FDM field of endeavor. It would have been well within the ability and recognition to utilize a powder based coating in the post treatment staged of Berben as taught in the reference.
Furthermore, Berben is silent on the limitation of pretreating the substrate in a preliminary coating process prior to the printing stage.
In the same field of endeavor of FDM, Wu teaches that the substrate can be pretreated in order to produce a positively charged surface [0056].  This will provide the benefit of attracting negatively charged additives in future layers in a conventional manner.
It would have bene obvious to one of ordinary skill in the art at the time of the invention to utilize the substrate pretreatment step of Wu in the Berben method for the benefit of producing a conductive substrate to a print onto to secure the additive printed material.
Regarding claims 2-3, Berben further teaches that the coating material is a thermosetting polymer that cures form curing radiation (page 8).
Regarding claim 4, Berben further teaches that the materials have different thermal properties of different glass transition and melting points (see pages 9-10).
Regarding claims 9-10, Berben further teaches that said item surface comprises a non-planar substructure having a maximum substructure height (page 13, lines 3-8; Fig. 1 - The outer layer (210) of the mold cavity (22) includes several surfaces which are non-coplanar. Therefore, the outer layer (210), which corresponds to the item surface, includes at least one substructure (e.g. two of its non-coplanar surfaces) which is non- planar), with superimposed on the non-planar substructure a fused deposition modeling related step structure having tops and bottoms (page 8, lines 16-18), the tops having rib heights relative to the bottoms, selected from the range of 10 pm to 10 mm (page 4, lines 9-11; page 9, lines 10-11 and 23-29 - If the post-treated outer layer has a height difference between an adjacent maximum and minimum height lower than 10 .
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Berben et al, WO 2016/124432 (already of record) in view of Wu US Patent Publication 2008/0128286 in view of Cohen et al, USP 10,254,499.
Regarding claims 5-8, Berben teaches utilizing different material and fillers and coatings, but is silent on a conductive property of any of the materials.  Wu teaches a positive charge but does not provide specific values for the conductivity.
In the same field of endeavor of FDM processes, Cohen teaches that the electrical resistivity can affect the 3D device being created. Figures 51 and 145 a-d provide examples in which a powder is applied in a FDM fashion to control the electrical conductivities of the product being created. Cohen even provides an example of the desired resistivity of 6 time 10-4 ohm/cm [0175], which reads on the claimed range of claim 6.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a difference in conductive properties as taught by Cohen in the Berben reference (which teaches utilizing materials with different properties but is silent on conductivity as an example) for the benefit of controlling the charge of the final product and overall charge of the process during construction as taught by Cohen.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003. The examiner can normally be reached M-F 8-6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB T. MINSKEY
Examiner
Art Unit 1741



/JACOB T MINSKEY/Primary Examiner, Art Unit 1748